Case 1:15-cr-00201-JMS-TAB Document 702 Filed 06/11/21 Page 1 of 1 PageID #: 3355


                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

    UNITED STATES OF AMERICA,                        )
                                                     )
                                Plaintiff,           )
                                                     )
                        v.                           )      Cause No. 1:15-cr-00201-JMS-TAB
                                                     )
    JACOB DODSON (07),                               )
                                                     )
                                Defendant.           )

                  ORDER ADOPTING REPORT AND RECOMMENDATION

         Having reviewed Magistrate Judge Doris L. Pryor’s Report and Recommendation dkt [701]

  recommending that Jacob Dodson’s supervised release be revoked, pursuant to Title 18 U.S.C.

  '3401(i), Rule 32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C. '3583, and with

  no objections being filed, the Court APPROVES and ADOPTS Magistrate Judge Pryor's Report

  and Recommendation dkt [701]. The Court finds that Mr. Dodson committed Violation Number

  1 as alleged by the U.S. Probation Office in its Petition for Warrant or Summons for Offender

  under Supervision, dkt [679]. The Court dismisses Violations 2-5, dkt [685] and Violations 6-8,

  dkt [693]. The Court now orders that the defendant's supervised release is therefore REVOKED,

  and Mr. Dodson is sentenced to the custody of the Attorney General or his designee for a period

  of eight (8) months with no supervised release to follow. The Court recommends placement at

  any facility other than FCC Terre Haute.




           Date: 6/11/2021




  Distribution:

  All ECF-registered counsel of record via email generated by the court’s ECF system

  United States Probation Office, United States Marshal
